

MASTER ISSUING AND PAYING AGENCY AGREEMENT


This Agreement, dated as of March 29, 2006, is by and among Lennar Corporation
(the “Issuer”), each of the Guarantors that becomes a party to this Agreement by
executing a Guaranty in substantially the form of Exhibit C hereto and JPMorgan
Chase Bank, N.A. (“JPMorgan”).


1. APPOINTMENT AND ACCEPTANCE


The Issuer hereby appoints JPMorgan as its issuing and paying agent in
connection with the issuance and payment of certain short-term promissory notes
of the Issuer (the “Notes”), as further described herein, and JPMorgan agrees to
act as such agent upon the terms and conditions contained in this Agreement.


2. COMMERCIAL PAPER PROGRAMS


The Issuer may establish one or more commercial paper programs under this
Agreement by delivering to JPMorgan a completed program schedule (the “Program
Schedule”), with respect to each such program. JPMorgan has given the Issuer a
copy of the current form of Program Schedule and the Issuer shall complete and
return its first Program Schedule to JPMorgan prior to or simultaneously with
the execution of this Agreement. In the event that any of the information
provided in, or attached to, a Program Schedule shall change, the Issuer shall
promptly inform JPMorgan of such change in writing.


3. NOTES


All Notes issued by the Issuer under this Agreement shall be short-term
promissory notes, guaranteed (except as provided in Section 32(b) hereof) by a
guaranty of the Guarantors (each a “Guaranty” and, collectively, the
“Guaranties”), exempt from the registration requirements of the Securities Act
of 1933, as amended, as indicated on the Program Schedules, and from applicable
state securities laws. The dealers (the “Dealers”) may cause the Notes to be
issued pursuant to Section 4 hereof. Notes shall be issued in either
certificated or book-entry form.


4. AUTHORIZED REPRESENTATIVES


The Issuer shall deliver to JPMorgan a duly adopted corporate resolution from
the Issuer’s Board of Directors (or other governing body) authorizing the
issuance of Notes under each program established pursuant to this Agreement and
a certificate of incumbency, with specimen signatures attached, of those
officers, employees and agents of the Issuer authorized to take certain actions
with respect to the Notes as provided in this Agreement (each such person is
hereinafter referred to as an “Authorized Representative”). Until JPMorgan
receives any subsequent incumbency certificates of the Issuer, JPMorgan shall be
entitled to rely on the last incumbency certificate delivered to it for the
purpose of determining the Authorized Representatives. The Issuer represents and
warrants that each Authorized Representative may appoint other officers,
employees and agents of the Issuer (the “Delegates”), including without
limitation any Dealers, to issue instructions to JPMorgan under this Agreement,
and take other actions on the behalf of the Issuer and the Guarantors hereunder,
provided that notice of the appointment of each Delegate is delivered to
JPMorgan in writing by the Issuer. Each such appointment shall remain in effect
unless and until revoked by the Issuer in a written notice to JPMorgan.



--------------------------------------------------------------------------------


5. CERTIFICATED NOTES


If and when the Issuer intends to issue certificated notes (“Certificated
Notes”), the Issuer and JPMorgan shall agree upon the form of such Notes.
Thereafter, the Issuer shall from time to time deliver to JPMorgan adequate
supplies of Certificated Notes which will be in bearer form, serially numbered,
and shall be executed by the manual or facsimile signature of an Authorized
Representative. JPMorgan will acknowledge receipt of any supply of Certificated
Notes received from the Issuer, noting any exceptions to the shipping manifest
or transmittal letter (if any), and will hold the Certificated Notes in
safekeeping for the Issuer in accordance with JPMorgan’s customary practices.
JPMorgan shall not have any liability to the Issuer or any of the Guarantors to
determine by whom or by what means a facsimile signature may have been affixed
on Certificated Notes, or to determine whether any facsimile or manual signature
is genuine, if such facsimile or manual signature resembles the specimen
signature attached to the Issuer’s certificate of incumbency with respect to
such Authorized Representative. Any Certificated Note bearing the manual or
facsimile signature of a person who is an Authorized Representative on the date
such signature was affixed shall bind the Issuer and the Guarantors after
completion and countersignature thereof by JPMorgan, notwithstanding that such
person shall have ceased to hold his or her office on the date such Note is
countersigned or delivered by JPMorgan.


6. BOOK-ENTRY NOTES


The Issuer’s book-entry notes (“Book-Entry Notes”) shall not be issued in
physical form, but their aggregate face amount shall be represented by a master
note (the “Master Note”) in the form of Exhibit A executed by the Issuer
pursuant to the book-entry commercial paper program of The Depository Trust
Company (“DTC”). JPMorgan shall maintain the Master Note in safekeeping, in
accordance with its customary practices, on behalf of Cede & Co., the registered
owner thereof and nominee of DTC. As long as Cede & Co. is the registered owner
of the Master Note, the beneficial ownership interest therein shall be shown on,
and the transfer of ownership thereof shall be effected through, entries on the
books maintained by DTC and the books of its direct and indirect participants.
The Master Note and the Book-Entry Notes shall be subject to DTC’s rules and
procedures, as amended from time to time. JPMorgan shall not be liable or
responsible for sending transaction statements of any kind to DTC’s participants
or the beneficial owners of the Book-Entry Notes, or for maintaining,
supervising or reviewing the records of DTC or its participants with respect to
such Notes. In connection with DTC’s program, the Issuer understands that as one
of the conditions of its participation therein, it shall be necessary for the
Issuer and JPMorgan to enter into a Letter of Representations, in the form of
Exhibit B hereto, and for DTC to receive and accept such Letter of
Representations. In accordance with DTC’s program, JPMorgan shall obtain from
the CUSIP Service Bureau a written list of CUSIP numbers for Issuer’s Book-Entry
Notes, and JPMorgan shall deliver such list to DTC. The CUSIP Service Bureau
shall bill the Issuer directly for the fee or fees payable for the list of CUSIP
numbers for the Issuer’s Book-Entry Notes.


7. ISSUANCE INSTRUCTIONS TO JPMORGAN; PURCHASE PAYMENTS


The Issuer and the Guarantors understand that all instructions under this
Agreement are to be directed to JPMorgan’s Commercial Paper Operations
Department. JPMorgan shall provide the Issuer, or, if applicable, the Issuer’s
Dealers, with access to JPMorgan’s Money Market Issuance System or other
electronic means (collectively, the “System”) in order that JPMorgan may receive
electronic instructions for the issuance of Notes. Electronic instructions must
be transmitted in accordance with the procedures furnished by JPMorgan to the
Issuer or its Dealers in connection with the System. These transmissions shall
be the equivalent to the giving of a duly authorized written and signed
instruction which JPMorgan may act upon without liability. In the event that the
System is inoperable at any time, an Authorized Representative or a Delegate may
deliver written, telephone or facsimile instructions to JPMorgan, which
instructions shall be verified in accordance with any security procedures agreed
upon by the parties. JPMorgan shall incur no liability to the Issuer or the
Guarantors in acting upon instructions believed by JPMorgan in good faith to
have been given by an Authorized Representative or a Delegate. In the event that
a discrepancy exists between a telephonic instruction and a written
confirmation, the telephonic instruction will be deemed the controlling and
proper instruction. JPMorgan may electronically record any conversations made
pursuant to this Agreement, and the Issuer and the Guarantors hereby consent to
such recordings. All issuance instructions regarding the Notes must be received
by 1:00 P.M. New York time in order for the Notes to be issued or delivered on
the same day.


2

--------------------------------------------------------------------------------


(a) Issuance and Purchase of Book-Entry Notes. Upon receipt of issuance
instructions from the Issuer or its Dealers with respect to Book-Entry Notes,
JPMorgan shall transmit such instructions to DTC and direct DTC to cause
appropriate entries of the Book-Entry Notes to be made in accordance with DTC’s
applicable rules, regulations and procedures for book-entry commercial paper
programs. JPMorgan shall assign CUSIP numbers to the Issuer’s Book-Entry Notes
to identify the Issuer’s aggregate principal amount of outstanding Book-Entry
Notes in DTC’s system, together with the aggregate unpaid interest (if any) on
such Notes. Promptly following DTC’s established settlement time on each
issuance date, JPMorgan shall access DTC’s system to verify whether settlement
has occurred with respect to the Issuer’s Book-Entry Notes. Prior to the close
of business on such business day, JPMorgan shall deposit immediately available
funds in the amount of the proceeds due the Issuer (if any) to the Issuer’s
account at JPMorgan and designated in the applicable Program Schedule (the
“Account”), provided that JPMorgan has received DTC’s confirmation that the
Book-Entry Notes have settled in accordance with DTC’s applicable rules,
regulations and procedures. JPMorgan shall have no liability to the Issuer or
the Guarantors whatsoever if any DTC participant purchasing a Book-Entry Note
fails to settle or delays in settling its balance with DTC or if DTC fails to
perform in any respect.


(b) Issuance and Purchase of Certificated Notes. Upon receipt of issuance
instructions with respect to Certificated Notes, JPMorgan shall: (a) complete
each Certificated Note as to principal amount, date of issue, maturity date,
place of payment, and rate or amount of interest (if such Note is interest
bearing) in accordance with such instructions; (b) countersign each Certificated
Note; and (c) deliver each Certificated Note in accordance with the Issuer’s
instructions, except as otherwise set forth below. Whenever JPMorgan is
instructed to deliver any Certificated Note by mail, JPMorgan shall strike from
the Certificated Note the word “Bearer,” insert as payee the name of the person
so designated by the Issuer and effect delivery by mail to such payee or to such
other person as is specified in such instructions to receive the Certificated
Note. The Issuer and the Guarantors understand that, in accordance with the
custom prevailing in the commercial paper market, delivery of Certificated Notes
shall be made before the actual receipt of payment for such Notes in immediately
available funds, even if the Issuer instructs JPMorgan to deliver a Certificated
Note against payment. Therefore, once JPMorgan has delivered a Certificated Note
to the designated recipient, the Issuer and the Guarantors shall bear the risk
that such recipient may fail to remit payment of the purchase price of such Note
or return such Note to JPMorgan. Delivery of Certificated Notes shall be subject
to the rules of the New York Clearing House in effect at the time of such
delivery. Funds received in payment for Certificated Notes shall be credited to
the Account.


3

--------------------------------------------------------------------------------


8. USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT


JPMorgan shall not be obligated to credit the Issuer’s Account unless and until
payment of the purchase price of each Note is received by JPMorgan. From time to
time, JPMorgan, in its sole discretion, may permit the Issuer to have use of
funds payable with respect to a Note prior to JPMorgan’s receipt of the sales
proceeds of such Note. If JPMorgan makes a deposit, payment or transfer of funds
on behalf of the Issuer before JPMorgan receives payment for any Note, such
deposit, payment or transfer of funds shall represent an advance by JPMorgan to
the Issuer to be repaid promptly, and in any event on the same day as it is
made, from the proceeds of the sale of such Note, or by the Issuer or the
Guarantors if such proceeds are not received by JPMorgan.


9. PAYMENT OF MATURED NOTES


In the case of an Extendible Commercial Note, notice that the Issuer will not
redeem any Note on the relative Initial Redemption Date (as defined in the
applicable Extendible Commercial Note Announcement) must be received in writing
by JPMorgan by 11:00 A.M. on such Initial Redemption Date. On any day when a
Note matures or is prepaid, the Issuer shall transmit, or cause to be
transmitted, to the Account, prior to 2:00 P.M. New York time on the same day,
an amount of immediately available funds sufficient to pay the aggregate
principal amount of such Note and any applicable interest due. JPMorgan shall
receive such funds as agent for the holder of the Note and payment to JPMorgan
will constitute payment with regard to the Note. JPMorgan shall pay the interest
(if any) and principal on a Book-Entry Note to DTC in immediately available
funds, which payment shall be by net settlement of JPMorgan’s account at DTC.
JPMorgan shall pay Certificated Notes upon presentment. JPMorgan shall have no
obligation under the Agreement to make any payment for which there is not
sufficient, available and collected funds in the Account, and JPMorgan may,
without liability to the Issuer or the Guarantors, refuse to pay any Note that
would result in an overdraft to the Account.


10. OVERDRAFTS AND RIGHT TO SUBROGATION


(a) Intraday overdrafts with respect to each Account shall be subject to
JPMorgan’s policies as in effect from time to time.


(b) An overdraft will exist in an Account if JPMorgan, in its sole discretion,
(i) permits an advance to be made pursuant to Section 8 and, notwithstanding the
provisions of Section 8, such advance is not repaid in full on the same day as
it is made, or (ii) pays a Note pursuant to Section 9 in excess of the available
collected balance in such Account. Overdrafts shall be subject to JPMorgan’s
established banking practices, including, without limitation, the imposition of
interest, funds usage charges and administrative fees. The Issuer shall repay
any such overdraft and the related fees and charges no later than the next
business day, together with interest on the overdraft at the rate established by
JPMorgan for the Account and previously communicated to the Issuer and the
Guarantors, computed from and including the date of the overdraft to the date of
repayment.


(c) Notwithstanding anything herein to the contrary, in the event that JPMorgan
(i) permits an advance pursuant to Section 8, and such advance is not repaid in
full in accordance with the terms hereunder, or (ii) pays a Note pursuant to
Section 9 in excess of the available collected balance in such account, any and
all covenants, agreements and other obligations of the Issuer and each Guarantor
to the Holders shall continue to exist and shall run to the benefit of JPMorgan,
and JPMorgan shall be subrogated to the rights of the Holders. In the event that
any Dealer incurs a liability in respect of, or arising out of, the failure of a
Holder of a Note to be paid the full amount of such Note when due, such Dealer
shall be subrogated to the rights of such Holder against the Guarantor. Each
Dealer shall be deemed to be a third party beneficiary of the obligations of the
Guarantor hereunder as required to effect such subrogation.


4

--------------------------------------------------------------------------------


11. NO PRIOR COURSE OF DEALING


No prior action or course of dealing on the part of JPMorgan with respect to
advances of the purchase price or payments of matured Notes shall give rise to
any claim or cause of action by the Issuer or any of the Guarantors against
JPMorgan in the event that JPMorgan refuses to pay or settle any Notes for which
the Issuer or any of the Guarantors has not timely provided funds as required by
this Agreement.


12. RETURN OF CERTIFICATED NOTES


JPMorgan will in due course cancel any Certificated Note presented for payment
and return such Note to the Issuer. JPMorgan shall also cancel and return to the
Issuer any spoiled or voided Certificated Notes. Promptly upon written request
of the Issuer or at the termination of this Agreement, JPMorgan shall destroy
all blank, unissued Certificated Notes in its possession and furnish a
certificate to the Issuer certifying such actions.


13. INFORMATION FURNISHED BY JPMORGAN


Upon the reasonable request of the Issuer, JPMorgan shall promptly provide the
Issuer with information with respect to any Note issued and paid hereunder,
provided, that the Issuer delivers such request in writing and, to the extent
applicable, includes the serial number or note number, principal amount, payee,
date of issue, maturity date, amount of interest (if any) and place of payment
of such Note.


14. REPRESENTATIONS, WARRANTIES and covenants


(a) Representations. Each of the Issuer and Guarantors represents and warrants
that: (i) it has the right, capacity and authority to enter into this Agreement;
and (ii) it will comply with all of its obligations and duties under this
Agreement. The Issuer further represents and agrees that each Note issued and
distributed upon its instruction pursuant to this Agreement shall constitute the
Issuer’s representation and warranty to JPMorgan that such Note is a legal,
valid and binding obligation of the Issuer, and that such Note is being issued
in a transaction which is exempt from registration under the Securities Act of
1933, as amended, and any applicable state securities law.


(b) Furnishing Guaranties. The Issuer shall cause (i) any corporation or other
entity of which all the stock or other interests is or becomes owned by the
Issuer, by a wholly-owned Subsidiary of the Issuer or by the Issuer and one or
more wholly-owned Subsidiaries of the Issuer other than its finance company
Subsidiaries and any foreign Subsidiaries, that guarantees any indebtedness of
the Issuer or any other Subsidiary, other than guaranties by Subsidiaries of
U.S. Home Corporation solely of U.S. Home Corporation’s obligations as a
guarantor under the senior secured credit facility dated as of June 17, 2005
between the Company and JPMorgan Chase Bank, N.A. as administrative agent and
the other lenders party thereto and (ii) any other corporation or other entity
of which a majority of the voting interest is owned by the Issuer or by a
corporation or other entity of which a majority in voting power of the stock or
other interests is owned by the Issuer or by one or more Subsidiaries (a
“Subsidiary”) and which guarantees obligations of the Issuer or other
Subsidiaries’ obligations with regard to the Issuer’s obligations, other than
with regard to the Notes, totaling $75 million or more to become a Guarantor by
causing, as promptly as practicable, but in any event not later than the earlier
of (i) 15 business days after the end of the fiscal quarter in which such
Subsidiary was formed or acquired or (ii) the date on which such Subsidiary
becomes a guarantor of any other indebtedness of the Issuer, such Subsidiary to
execute and deliver to JPMorgan a Guaranty in substantially the form of Exhibit
C hereto.


5

--------------------------------------------------------------------------------


15. DISCLAIMERS


Neither JPMorgan nor its directors, officers, employees or agents shall be
liable for any act or omission under this Agreement except in the case of gross
negligence or willful misconduct. IN NO EVENT SHALL JPMORGAN BE LIABLE FOR
SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF JPMORGAN HAS BEEN ADVISED
OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.
In no event shall JPMorgan be considered negligent in consequence of complying
with DTC’s rules, regulations and procedures. The duties and obligations of
JPMorgan, its directors, officers, employees or agents shall be determined by
the express provisions of this Agreement and they shall not be liable except for
the performance of such duties and obligations as are specifically set forth
herein and no implied covenants shall be read into this Agreement against them.
Neither JPMorgan nor its directors, officers, employees or agents shall be
required to ascertain whether any issuance or sale of any Notes (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which the Issuer is a party (whether or
not JPMorgan is also a party to such agreement).


16. INDEMNIFICATION


The Issuer agrees to indemnify and hold harmless JPMorgan, its directors,
officers, employees and agents from and against any and all liabilities, claims,
losses, damages, penalties, costs and expenses (including attorneys’ fees and
disbursements) suffered or incurred by or asserted or assessed against JPMorgan
or any of them arising out of JPMorgan or any of them acting as the Issuer’s
agent under this Agreement, except for such liability, claim, loss, damage,
penalty, cost or expense resulting from the gross negligence or willful
misconduct of JPMorgan, its directors, officers, employees or agents. This
indemnity will survive the termination of this Agreement.


17. OPINION OF COUNSEL


The Issuer shall deliver to JPMorgan all documents it may reasonably request
relating to their corporate existence and authority for this Agreement,
including, without limitation, opinions of counsel, substantially in the form of
Exhibits E through G hereto.


18. NOTICES


All notices, confirmations and other communications hereunder shall (except to
the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid, by telecopier or by hand, addressed as
follows, or to such other address as the party receiving such notice shall have
previously specified to the party sending such notice:


6

--------------------------------------------------------------------------------



If to the Issuer:
Lennar Corporation

700 Northwest 107th Avenue
Miami, FL 33172
Attention: Treasurer
Telephone: (305) 229-6642
Facsimile: (305) 227-7115


If to a Guarantor, to its address set forth under its signature to its Guaranty.


If to JPMorgan concerning the daily issuance and redemption of Notes:


Attention: Commercial Paper Operations
227 West Monroe, 26th Floor
Chicago, IL 60606
Telephone: (312) 267-5100
Facsimile: (312) 267-5202



Allother:
Attention: Commercial Paper Client Services

227 West Monroe, 26th Floor
Chicago, IL 60606
Telephone: (312) 267-5044
Facsimile: (312) 267-5212


19. COMPENSATION


The Issuer shall pay compensation for services pursuant to this Agreement in
accordance with the pricing schedules furnished by JPMorgan to the Issuer from
time to time and upon such payment terms as the parties shall determine. The
Issuer shall also reimburse JPMorgan for any fees and charges imposed by DTC
with respect to services provided in connection with the Book-Entry Notes.


20. BENEFIT OF AGREEMENT


This Agreement is solely for the benefit of the parties hereto and no other
person shall acquire or have any right under or by virtue hereof.


21. TERMINATION


This Agreement may be terminated at any time by either party by written notice
to the other, but such termination shall not affect the respective liabilities
of the parties hereunder arising prior to such termination.


22. FORCE MAJEURE


In no event shall JPMorgan be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond JPMorgan’s control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like which restrict or prohibit the providing of the services contemplated by
this Agreement, inability to obtain material, equipment, or communications or
computer facilities, or the failure of equipment or interruption of
communications or computer facilities, and other causes beyond JPMorgan’s
control whether or not of the same class or kind as specifically named above.


7

--------------------------------------------------------------------------------


23. ENTIRE AGREEMENT


This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement between JPMorgan, the Issuer and the Guarantors with respect to
the subject matter hereof and supersedes in all respects all prior proposals,
negotiations, communications, discussions and agreements among the parties
concerning the subject matter of this Agreement.


24. WAIVERS AND AMENDMENTS


No failure or delay on the part of any party in exercising any power or right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or further exercise, or the
exercise of any other power or right. Any such waiver shall be effective only in
the specific instance and for the purpose for which it is given. No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by the Issuer and JPMorgan.


25. BUSINESS DAY


Whenever any payment to be made hereunder shall be due on a day which is not a
business day for JPMorgan, then such payment shall be made on JPMorgan’s next
succeeding business day.


26. COUNTERPARTS


This Agreement may be executed in counterparts, each of which shall be deemed an
original and such counterparts together shall constitute but one instrument.


27. HEADINGS


The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms of this Agreement.


28. GOVERNING LAW


This Agreement and the Notes shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflict
of laws provisions thereof.


29. JURISDICTION AND VENUE


Each party hereby irrevocably and unconditionally submits to the jurisdiction of
the United States District Court for the Southern District of New York and any
New York State court located in the Borough of Manhattan in the City of New York
and of any appellate court from any thereof for the purposes of any legal suit,
action or proceeding arising out of or relating to this Agreement (a
“Proceeding”). Each party hereby irrevocably agrees that all claims in respect
of any Proceeding may be heard and determined in such Federal or New York State
court and irrevocably waives, to the fullest extent it may effectively do so,
any objection it may now or hereafter have to the laying of venue of any
Proceeding in any of the aforementioned courts and the defense of an
inconvenient forum to the maintenance of any Proceeding.


8

--------------------------------------------------------------------------------


30. WAIVER OF TRIAL BY JURY


EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


31. ACCOUNT CONDITIONS


Each Account shall be subject to JPMorgan’s account conditions, as in effect
from time to time.


32. GUARANTY PROVISIONS


(a) Unconditional Guaranty. Each Guarantor hereby jointly and severally,
unconditionally and irrevocably guarantees to each holder of a Note
authenticated and delivered by JPMorgan (“Holder” or “Holder of Note”), that:
(i) all amounts due with respect to the Notes shall be duly and punctually paid
in full when due, whether at maturity, by acceleration or otherwise, and
interest on the overdue principal and (to the extent permitted by law) interest,
if any, on the Notes and all other obligations of the Issuer or the Guarantors
to the Holders hereunder or thereunder and all other obligations shall be
promptly paid in full or performed, all in accordance with the terms hereof and
thereof; and (ii) in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, the same shall be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
whether at maturity, by acceleration or otherwise. Failing payment when due of
any amount so guaranteed, or failing performance of any other obligation of the
Issuer to the Holders under this Agreement or under the Notes, for whatever
reason, each Guarantor shall be obligated to pay, or to perform or cause the
performance of, the same immediately. An event of default hereunder or the Notes
shall constitute an event of default under each Guaranty, and shall entitle the
Holders of Notes to accelerate the obligations of the Guarantors hereunder in
the same manner and to the same extent as the obligations of the Issuer.


Except as provided below, each of the Guarantors hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Notes or this Agreement, the absence of any
action to enforce the same, any waiver or consent by any Holder of the Notes
with respect to any provisions hereof or thereof, any release of any other
Guarantor, the recovery of any judgment against the Issuer, any action to
enforce the same, whether or not a Guaranty is affixed to any particular Note,
or any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor. Each of the Guarantors hereby waives the
benefit of diligence, presentment, demand of payment, filing of claims with a
court in the event of insolvency or bankruptcy of the Issuer, any right to
require a proceeding first against the Issuer, protest, notice and all demands
whatsoever and covenants that its Guaranty shall not be discharged except by
complete performance of the obligations contained in the Notes, this Agreement
and each Guaranty. Each Guaranty is a guaranty of payment and not of collection.


No stockholder, officer, director, employee or incorporator, past, present or
future, of any Guarantor, as such, shall have any personal liability under its
Guaranty by reason of his, her or its status as such stockholder, officer,
director, employee or incorporator.


9

--------------------------------------------------------------------------------


Each Guarantor that makes a payment or distribution under its Guaranty shall be
entitled to a contribution from each other Guarantor in an amount pro rata,
based on the net assets of each Guarantor, determined in accordance with GAAP.


(b) Limitations on Guaranties; Release or Suspension of Particular Guarantors’
Obligations. The obligations of each Guarantor under its Guaranty will be
limited to the maximum amount which, after giving effect to all other contingent
and fixed liabilities of such Guarantor and after giving effect to any
collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Guaranty or
pursuant to its contribution obligations under this Agreement, will result in
the obligations of such Guarantor under its Guaranty not constituting a
fraudulent conveyance or fraudulent transfer under federal or state law.


The Guarantors shall include (i) each Guarantor that has executed a Guaranty on
or before the dates of this Agreement and (ii) each of the Issuer’s subsidiaries
that in the future executes a Guaranty in which such subsidiary agrees to be
bound by the terms hereof as a Guarantor.


If any Guarantor is released from its Guaranty, such Guarantor shall be
automatically released from its obligations as Guarantor, and from and after
such date, such Guarantor shall cease to constitute a Guarantor. JPMorgan shall
have no responsibility to determine whether such release is authorized or
permitted under this Agreement, the Guaranty or any other agreement which a
Guarantor may be a party thereto.


The obligations of a Guarantor will be automatically suspended, and such
Guarantor shall not constitute a Guarantor and shall not have any obligations
with regard to the Notes during any period when the principal amount of the
Issuer’s obligations and any subsidiary’s obligations with regard to the
Issuer’s obligations, in each case other than the Notes and other indebtedness
containing provisions similar to this, that the Guarantor is guaranteeing total
less than $75 million, except, subject to Section 32(d), that the obligations of
a Guarantor will not be suspended, and the Guarantor will continue to be
obligated with regard to any Notes that have been issued before the Master Note
is amended to reflect that newly issued Notes will not be guaranteed by some or
any of the Issuer’s wholly-owned subsidiaries after the date of such amendment
or any later specified date.


(c) Execution and Delivery of Guaranty. By executing a Guaranty, each Guarantor
is agreeing to be bound by the provisions of this Section 32 and all the other
provisions of this Agreement that are applicable to Guarantors. Such Guaranty
has been executed on behalf of each Guarantor by either manual or facsimile
signature of an officer of each Guarantor, each of whom, in each case, shall
have been duly authorized to so execute by all requisite corporate action. The
validity and enforceability of any Guaranty shall not be affected by the fact
that it is not affixed to any Note or Notes.


If an officer of a Guarantor whose signature is on this Agreement or a Guaranty
no longer holds that office at the time JPMorgan authenticates the Note on which
such Guaranty is endorsed or at any time thereafter, such Guarantor’s Guaranty
of such Note shall be valid nevertheless.


The delivery of any Note by JPMorgan, after the authentication thereof
hereunder, shall constitute due delivery of any Guaranty set forth in this
Agreement on behalf of each Guarantor.


10

--------------------------------------------------------------------------------


(d) Release of a Guarantor due to Extraordinary Events. If no default exists or
would exist under this Agreement, upon the sale or disposition of all of the
capital stock of a Guarantor by the Issuer or a subsidiary of the Issuer, or
upon the consolidation or merger of a Guarantor with or into any person (in each
case, other than to the Issuer or an affiliate of the Issuer or subsidiary), or
if any Guarantor is dissolved or liquidated, such Guarantor and each subsidiary
of such Guarantor that is also a Guarantor shall be deemed released from all
obligations under this Section 32 without any further action required on the
part of JPMorgan or any Holder; provided that if the Guarantor is a Designated
Guarantor (as listed in Exhibit D), the obligations of such Guarantor will not
be suspended, and such Guarantor will continue to be obligated with regard to
any Notes that have been issued before the Master Note is amended to reflect
that newly issued Notes will not be guaranteed by some or any of such Guarantors
after such amendment or any later specified date.


JPMorgan shall execute any documents reasonably requested by the Issuer or a
Guarantor in order to evidence the release of such Guarantor from its
obligations under its Guaranty endorsed on the Notes under this Section 32.
JPMorgan shall not be held liable for complying with any such request.


Nothing contained in this Agreement or in any of the Notes shall prevent any
consolidation or merger of a Guarantor with or into the Issuer or another
Guarantor or shall prevent any sale or conveyance of the property of a Guarantor
as an entirety or substantially as an entirety to the Issuer or another
Guarantor


(e) Waiver of Subrogation. Until this Agreement is discharged and all of the
Notes are discharged and paid in full, each Guarantor hereby irrevocably waives
and agrees not to exercise any claim or other rights which it may now or
hereafter acquire against the Issuer that arise from the existence, payment,
performance or enforcement of the Issuer’s obligations under the Notes or this
Agreement and such Guarantor’s obligations under each Guaranty and this
Agreement, in any such instance including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, indemnification, and any
right to participate in any claim or remedy of the Holders against the Issuer,
whether or not such claim, remedy or right arises in equity, or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Issuer, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim or
other rights. If any amount shall be paid to any Guarantor in violation of the
preceding sentence and any amounts owing to the Holders of Notes under the Notes
shall not have been paid in full, such amount shall have been deemed to have
been paid to such Guarantor for the benefit of, and held in trust for the
benefit of, the Holders and shall forthwith be paid to JPMorgan for the benefit
of such Holders to be credited and applied to the obligations in favor of the
Holders, whether matured or unmatured, in accordance with the terms of this
Agreement. Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waiver set forth in this Section 32(e) is knowingly made in contemplation of
such benefits.


(f) No Set-Off. Each payment to be made by a Guarantor hereunder in respect of
the obligations under its Guaranty shall be payable in the currency or
currencies in which such obligations are denominated, and shall be made without
set-off, counterclaim, reduction or diminution of any kind or nature.


(g) Obligations Absolute. The obligations of each Guarantor hereunder are and
shall be absolute and unconditional and any monies or amounts expressed to be
owing or payable by each Guarantor hereunder which may not be recoverable from
such Guarantor on the basis of a Guaranty shall be recoverable from such
Guarantor as a primary obligor and principal debtor in respect thereof.


11

--------------------------------------------------------------------------------


(h) Obligations Not Reduced. The obligations of each Guarantor hereunder shall
not be satisfied, reduced or discharged except solely by the payment of such
principal, premium, if any, interest, fees and other monies or amounts as may at
any time prior to discharge of this Agreement pursuant hereto or become owing or
payable under or by virtue of or otherwise in connection with the Notes or this
Agreement.


(i) Obligations Reinstated. The obligations of each Guarantor hereunder shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment which would otherwise have reduced the obligations of any
Guarantor hereunder (whether such payment shall have been made by or on behalf
of the Issuer or by or on behalf of a Guarantor) is rescinded or reclaimed from
JPMorgan or any of the Holders upon the insolvency, bankruptcy, liquidation or
reorganization of the Issuer or any Guarantor or otherwise, all as though such
payment had not been made. If demand for, or acceleration of the time for,
payment by the Issuer is stayed upon the insolvency, bankruptcy, liquidation or
reorganization of the Issuer, all such indebtedness otherwise subject to demand
for payment or acceleration shall nonetheless be payable by each Guarantor as
provided herein.


(j) Obligations Not Affected. Except as otherwise provided, the obligations of
each Guarantor hereunder shall not be affected, impaired or diminished in any
way by any act, omission, matter or thing whatsoever, occurring before, upon or
after any demand for payment hereunder (and whether or not known or consented to
by any Guarantor or any of the Holders) which, but for this provision, might
constitute a whole or partial defense to a claim against any Guarantor hereunder
or might operate to release or otherwise exonerate any Guarantor from any of its
obligations hereunder or otherwise affect such obligations, whether occasioned
by default of any of the Holders or otherwise, including, without limitation:


(i) any limitation of status or power, disability, incapacity or other
circumstance relating to the Issuer or any other person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding up or other proceeding involving or affecting the Issuer or
any other person;


(ii) any irregularity, defect, unenforceability or invalidity in respect of any
indebtedness or other obligation of the Issuer or any other person under this
Agreement, the Notes or any other document or instrument;


(iii) any failure of the Issuer, whether or not without fault on its part, to
perform or comply with any of the provisions of this Agreement or the Notes, or
to give notice thereof to a Guarantor;


(iv) the taking or enforcing or exercising or the refusal or neglect to take or
enforce or exercise any right or remedy from or against the Issuer or any other
Person or their respective assets or the release or discharge of any such right
or remedy;


(v) the granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Issuer or any other
Person;


12

--------------------------------------------------------------------------------


(vi) any change in the time, manner or place of payment of, or in any other term
of, any of the Notes, or any other amendment, variation, supplement, replacement
or waiver of, or any consent to departure from, any of the Notes or this
Agreement, including, without limitation, any increase or decrease in any amount
due with respect to any of the Notes;


(vii) any change in the ownership, control, name, objects, businesses, assets,
capital structure or constitution of the Issuer or a Guarantor;


(viii) any merger or amalgamation of the Issuer or a Guarantor with any Person
or Persons;


(ix) the occurrence of any change in the laws, rules, regulations or ordinances
of any jurisdiction by any present or future action of any governmental
authority or court amending, varying, reducing or otherwise affecting, or
purporting to amend, vary, reduce or otherwise affect, any of the Obligations or
the obligations of a Guarantor under its Guaranty; and


(x) any other circumstance (other than by complete, irrevocable payment) that
might otherwise constitute a legal or equitable discharge or defense of the
Issuer under this Agreement or the Notes or of a Guarantor in respect of its
Guaranty hereunder.


(k) Waiver. Without in any way limiting the provisions of Section 32(a) hereof,
each Guarantor hereby waives notice of acceptance hereof, notice of any
liability of any Guarantor hereunder, notice or proof of reliance by the Holders
upon the obligations of any Guarantor hereunder, and diligence, presentment,
demand for payment on the Issuer, protest, notice of dishonor or non-payment of
any of the Obligations, or other notice or formalities to the Issuer or any
Guarantor of any kind whatsoever.


(l) Dealing with the Issuer and Others. Any Holder, without releasing,
discharging, limiting or otherwise affecting in whole or in part the obligations
and liabilities of any Guarantor hereunder and without the consent of or notice
to any Guarantor, may with regard to the Notes it holds (but not other Notes):


(i) grant time, renewals, extension, compromises, concessions, waivers,
releases, discharges and other indulgences to the Issuer or any other Person;


(ii) take or abstain from taking security or collateral from the Issuer or from
perfecting security or collateral of the Issuer;


(iii) release, discharge, compromise, realize, enforce or otherwise deal with or
do any act or thing in respect of (with or without consideration) any and all
collateral, mortgages or other security given by the Issuer or any third party
with respect to the obligations or matters contemplated by this Agreement or the
Notes;


(iv) accept compromises or arrangements from the Issuer;


(v) apply all monies at any time received from the Issuer upon such part of the
Notes as the Holder may see fit or change any such application in whole or in
part from time to time as the Holder may see fit; and


(vi) otherwise deal with, or waive or modify its right to deal with, the Issuer
and all other Persons as the Holder may see fit.


13

--------------------------------------------------------------------------------


(m) Default and Enforcement. If any Guarantor fails to pay in accordance with
Section 32(a) hereof, each Holder may proceed in its name in the enforcement of
the Guaranty of any such Guarantor with respect to the Notes held by such Holder
and such Guarantor’s obligations thereunder and hereunder by any remedy provided
by law, whether by legal proceedings or otherwise, and to recover from such
Guarantor any and all sums due with regard to these Notes.


(n) Amendment, Etc. No amendment, modification or waiver of any provision of
this Agreement relating to any Guarantor or consent to any departure by any
Guarantor or any other Person from any such provision will in any event be
effective or affect the obligation of any other Guarantor with regard to any
Notes unless it is signed by such Guarantor and the Holders of these Notes.


(o) Acknowledgment. Each Guarantor hereby acknowledges communication of the
terms of this Agreement and the Notes and consents to and approves of the same.


(p) No Merger or Waiver; Cumulative Remedies. No Guaranty shall operate by way
of merger of any of the obligations of a Guarantor under any other agreement,
including, without limitation, this Agreement. No failure to exercise and no
delay in exercising, on the part of any Holders, any right, remedy, power or
privilege hereunder or under the Notes, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
under this Agreement or the Notes preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges in the Guaranty and under this Agreement, the
Notes and any other document or instrument between a Guarantor and/or the Issuer
and a Holder or JPMorgan are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.


(q) Survival of Obligations. Without prejudice to the survival of any of the
other obligations of each Guarantor hereunder, the obligations of each Guarantor
under Section 32(a) shall survive the payment in full of the Notes and shall be
enforceable against such Guarantor without regard to and without giving effect
to any defense, right of offset or counterclaim available to or which may be
asserted by the Issuer or any Guarantor.


(r) Guaranty in Addition to Other Obligations. The obligations of each Guarantor
under its Guaranty and this Agreement are in addition to and not in substitution
for any other obligations to JPMorgan or to any of the Holders in relation to
this Agreement or the Notes and any guaranties or security at any time held by
or for the benefit of any of them.


(s) Severability. Any provision of this Section 32 which is prohibited or
unenforceable in any jurisdiction or with regard to any Guarantor shall not
invalidate the remaining provisions and any such prohibition or unenforceability
in any jurisdiction or with regard to any Guarantor shall not invalidate or
render unenforceable such provision in any other jurisdiction or with regard to
any other Guarantor unless its removal would substantially defeat the basic
intent, spirit and purpose of this Agreement and this Section 32.


(t) Successors and Assigns. Each Guaranty shall be binding upon and inure to the
benefit of each Guarantor and each Holder and their respective successors and
permitted assigns, except that no Guarantor may assign any of its obligations
hereunder or thereunder.


14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by duly authorized officers as of the day and year first-above
written.


JPMORGAN CHASE BANK, N.A.
 
LENNAR CORPORATION
     
By:
/s/ Maria Romero  
By:
/s/ Bruce E. Gross
Name:
Maria Romero  
Name:
Bruce E. Gross
Title:
Client Service Manager  
Title:
Vice President and Chief Financial Officer
Date:
March 29, 2006  
Date:
March 29, 2006          





15

--------------------------------------------------------------------------------


 